Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 08, 2014

The Court of Appeals hereby passes the following order:

A15A0546. MARCEL GORDON v. THE STATE.

      In 2005, Marcel Gordon pled guilty to armed robbery and other offenses. He
moved to withdraw his plea and also sought habeas relief. Although the Supreme
Court granted him a certificate of probable cause, he ultimately lost his habeas claim.
Gordon then renewed his efforts to withdraw his plea, asking the trial court to rule on
his still-pending motion. The trial court entered an order denying the motion and,
two months later, Gordon requested an out-of-time appeal. On January 24, 2014, the
trial court denied his request. Gordon did not appeal. Instead, he filed a “second”
motion for out-of-time appeal, essentially seeking reconsideration of the January 24
order. The court denied Gordon’s second motion, and, on September 15, 2014,
Gordon filed this appeal. We, however, lack jurisdiction.
      Although a criminal defendant may appeal from a trial court order denying his
request for an out-of-time appeal, a notice of appeal must be filed within 30 days after
entry of an appealable order. See OCGA § 5-6-38 (a). The denial of a motion for
reconsideration is not directly appealable. Bell v. Cohran, 244 Ga. App. 510, 511
(536 SE2d 187) (2000). And the filing of such a motion does not extend the time for
appealing the underlying judgment – in this case, the January 24 order. Id. Gordon’s
notice of appeal, therefore, is invalid as to the order denying his motion for
reconsideration and untimely as to the January 24 order. Accordingly, we lack
jurisdiction to consider this appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     12/08/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.